Title: To Benjamin Franklin from the Comte de Sarsfield, [5 March 1784?]
From: Sarsfield, Guy-Claude, comte de
To: Franklin, Benjamin



Friday the 5th at night [March 5, 1784?]

Count sarsfield hoped to receive today the Collection of Some of those little pieces which mr franklin had promised to him & which he had forgot yesterday.
He cannot help writing again about them to mr franklin. He is So much the more impatient of receiving them that he is very

near his departure for the Hague. He Desires mr franklin never to forget his most Sincere and devoted Attachment.
 
Addressed: a monsieur / Monsieur Franklin ministre / plenipotentiare des Etats Unis / d’Amerique / A Passy / hotel de Sarsfield
Endorsed: Sarsfield the Count.—
